In action of tort growing out of the negligent operation of an automobile, the defendant in error recovered a $2,000.00 judgment. The only question is whether the judgment is excessive.
The defendant was 28 years of age and employed as a grocery clerk. At the time of injury he was earning $15.00 per week but at time of trial, about two years later, was only earning $12.00 per week. He testified the decrease was due to his injury rendering him unable to discharge his duties as before.
Injury was evident by an enlargement in the lower breastbone and also by pain while the body was in motion. He suffered no loss of time. His medical bill was $14.00.
The rule in this State has long been established.
"The rule is well established that a new trial should not be granted for excessive damages unless the amount is such as to shock the judicial conscience or to indicate that the jury has been influenced unduly by passion or prejudice." Warmer v. Ware, 136 Fla. 466, 182 So. 605; and cases there cited.
Subject to the above rule the amount of damage rests solely within the jury's discretion.
Plaintiff in error claims upon authority of Jernigan v. Thompson, 103 Fla. 784, 139 So. 366; that the allowance for pain and suffering cannot exceed the loss of earnings and medical attention. Such is not the meaning of the cited case.
Finding no reversible error the judgment is affirmed.
  BROWN, C. J., WHITFIELD and THOMAS, J. J., concur. *Page 552